 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        DAVID T. SUMNER IV,                                   CASE NO. 19-6073 RJB-TLF
11
                                   Plaintiff,                 ORDER ADOPTING REPORT AND
12              v.                                            RECOMMENDATION
13      US FED GOV’T & AGENCIES, et al.,
14                                 Defendants.

15          THIS MATTER comes before the Court on the Report and Recommendation of U.S.
16   Magistrate Judge Theresa L. Fricke. Dkt. 3. The Court has considered the Report and
17   Recommendation (Dkt. 3), the Plaintiff’s Objections (Dkts. 4 and 5), and the remaining file.
18          The Plaintiff’s objections are a repetition of his prior assertions. They fail to provide a
19   basis to not adopt the Report and Recommendation. It should be adopted and his application to
20   proceed in forma pauperis (Dkt. 1) should be denied.
21          Further, the Plaintiff should be given until January 13, 2020 to pay the filing fee for this
22   case. Failure to do so may result in dismissal of the case without prejudice.
23          It is ORDERED that:
24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1          (1) The Report and Recommendation (Dkt. 3) IS ADOPTED;

 2          (2) The Plaintiff’s application to proceed in forma pauperis (Dkt. 1) IS DENIED; and

 3          (3) The filing fee for this case IS DUE by JANUARY 13, 2020. Failure to do so may

 4              result in dismissal of the case without prejudice.

 5          The Clerk is directed to send uncertified copies of this Order to U.S. Magistrate Judge

 6   Fricke, all counsel of record, and to any party appearing pro se at said party’s last known

 7   address.

 8          Dated this 30th day of December, 2019.

 9

10
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
